
	

113 HRES 254 IH: Recognizing the importance of United States leadership in addressing the challenge of global maternal and child malnutrition.
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 254
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Ms. Wasserman Schultz
			 (for herself and Mr. Diaz-Balart)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the importance of United States
		  leadership in addressing the challenge of global maternal and child
		  malnutrition.
	
	
		Whereas the United States and other partners contributed
			 to reducing child deaths from 12,000,000 in 1990 to 6,900,000 in 2011, and
			 supported efforts to end preventable child deaths, and pledged to end
			 preventable child deaths within a generation;
		Whereas food security and nutrition is foundational for
			 human development, and persistent hunger and malnutrition stunts the mental and
			 physical development of the next generation and hinders education, health,
			 economics, and security;
		Whereas scaling up nutrition interventions can help reduce
			 poverty, improve educational attainment, and improve lifetime earnings, and
			 economic productivity, increasing a country’s gross domestic product (GDP) by
			 as much as 3 percent annually;
		Whereas leading Nobel Laureate economists have recommended
			 that addressing hunger and malnutrition among young children should be the top
			 priority for policymakers, identifying nutrition as the smartest investment
			 with every $1 invested in nutrition generating as much as $138 in better health
			 and increased productivity;
		Whereas reducing maternal and child malnutrition,
			 especially in the critical 1,000 days between pregnancy and age 2, is critical
			 to increasing child survival, improving cognitive and physical development,
			 strengthening the immune system to bolster resistance to disease, and breaking
			 the cycle of poverty;
		Whereas nearly 850,000,000 people are chronically
			 undernourished today, a condition that is responsible, directly or indirectly,
			 for 45 percent of the 6,900,000 deaths among children under the age of 5
			 annually;
		Whereas additionally, 11 percent of global disease burden
			 is attributable to maternal and child under-nutrition;
		Whereas a growing evidence base shows 1 in 4 of the
			 world’s children is stunted and in developing countries this can rise to 1 in
			 3;
		Whereas 80 percent of the world’s stunted children live in
			 just 14 countries;
		Whereas stunting leads to long-term poor health, impaired
			 brain development, and decreased immunity;
		Whereas 2,000,000,000 people are deficient in key vitamins
			 and minerals, and over 165,000,000 children under the age of 5 are stunted as a
			 result of malnutrition;
		Whereas nutrition is essential for food security, and the
			 ongoing need to improve the nutritional quality of United States food
			 assistance, particularly for vulnerable groups such as pregnant and lactating
			 mothers and young children, with a focus on the cost-effective 1,000 days
			 between pregnancy and age 2;
		Whereas nearly 870,000,000 people worldwide suffer from
			 food insecurity;
		Whereas food insecurity in developing countries forces
			 tens of millions of people into poverty, contributes to political and social
			 instability, erodes economic growth, and undermines United States foreign
			 assistance investments in areas including basic education, global health,
			 environmental protection, and democratic institutions;
		Whereas the United States plays a lead role in supporting
			 Scaling Up Nutrition (SUN), a global movement of 40 governments, civil
			 societies, international organizations, development partners, researchers, and
			 businesses in a collective effort to prioritize malnutrition, particularly
			 during the 1,000 day window of opportunity between a mother’s pregnancy and her
			 child’s second birthday, through effective policy, program implementation, and
			 aligned support for national, costed nutrition plans, and dedicated national
			 resources by the host countries;
		Whereas the United States, along with Ireland and other
			 donors and partners, endorsed a call to action in September 2010 at
			 1,000 Days: Change a Life, Change the Future and launched the
			 1,000 Days partnership to stimulate international and national leadership to
			 respond with urgency to the nutrition challenge in support of country requests
			 for improved collaboration through alliances and partnership;
		Whereas the United States committed to
			 reducing under-nutrition by 20 percent in the targeted zones of the 19 Feed the
			 Future Focus countries and the Global Health Initiative countries by 2015,
			 while also aiming to end preventable child deaths;
		Whereas country-led progress to adopt evidence-based
			 policies to improve nutrition and reduce stunting has been documented, such as
			 in Ethiopia where the rate of stunting among children under 5 decreased between
			 2000 and 2011 from 57 percent to 44 percent through a strong safety net program
			 and a comprehensive nutrition plan to scale up community nutrition programs,
			 micronutrient supplementation, and promotion of optimal infant and young child
			 feeding; and
		Whereas the Nutrition for Growth conference taking place
			 on June 8, 2013, in London, England, is an important opportunity to continue
			 collaboration and forge new partnerships to address malnutrition: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the Scaling Up Nutrition
			 movement as a global partnership to support country-led efforts to improve
			 maternal and child nutrition involving governments, civil society,
			 international organizations, donors, businesses, and researchers;
			(2)supports United States leadership to scale
			 up nutrition and improve nutrition outcomes for pregnant and lactating women
			 and young children, and support the Scaling Up Nutrition movement and the 1,000
			 Days partnership, which promotes targeted action and investment to improve
			 nutrition for mothers and children in the 1,000 days between a woman's
			 pregnancy and her child's second birthday; and
			(3)calls on relevant
			 Federal agencies, including the United States Agency for International
			 Development, Department of State, Office of the Global AIDS Coordinator,
			 Department of Agriculture, Department of the Treasury, and Millennium Challenge
			 Corporation to consider developing a nutrition strategy to further ongoing
			 coordination efforts to improve indicators to track nutrition funding and
			 outcomes across United States Government global nutrition programs, especially
			 those in health, food security, agriculture development, food aid, and water,
			 sanitation, and hygiene.
			
